
	
		II
		111th CONGRESS
		1st Session
		S. 648
		IN THE SENATE OF THE UNITED STATES
		
			March 19, 2009
			Mr. Bingaman (for
			 himself, Ms. Snowe, and
			 Mr. Sanders) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  establish a prospective payment system instead of the reasonable cost-based
		  reimbursement method for Medicare-covered services provided by Federally
		  qualified health centers and to expand the scope of such covered services to
		  account for expansions in the scope of services provided by Federally qualified
		  health centers since the inclusion of such services for coverage under the
		  Medicare program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Access to Community Health
			 Centers (MATCH) Act of 2009.
		2.FindingsCongress finds that:
			(1)National
			 importanceCommunity health centers serve as the medical home and
			 family physician to over 16,000,000 people nationally. Patients of community
			 health centers represent 1 in 7 low-income persons, 1 in 8 uninsured Americans,
			 1 in 9 Medicaid beneficiaries, 1 in 10 minorities, and 1 in 10 rural
			 residents.
			(2)Health care
			 safety netBecause Federally qualified health centers (FQHCs) are
			 generally located in medically underserved areas, the patients of Federally
			 qualified health centers are disproportionately low income, uninsured or
			 publicly insured, and minorities, and they frequently have poorer health and
			 more complicated, costly medical needs than patients nationally. As a chief
			 component of the health care safety net, Federally qualified health centers are
			 required by regulation to serve all patients, regardless of insurance status or
			 ability to pay.
			(3)Medicare
			 beneficiariesMedicare beneficiaries are typically less healthy
			 and, therefore, costlier to treat than other patients of Federally qualified
			 health centers. Medicare beneficiaries tend to have more complex health care
			 needs as—
				(A)more than half of
			 Medicare patients have at least 2 chronic conditions;
				(B)45 percent take 5
			 or more medications; and
				(C)over half of
			 Medicare beneficiaries have more than 1 prescribing physician.
				(4)Need to improve
			 FQHC paymentWhile the Centers for Medicare & Medicaid
			 Services have nearly 15 years’ worth of cost report data from Federally
			 qualified health centers, which would equip the agency to develop a new
			 Medicare reimbursement system, the agency has failed to update and improve the
			 Medicare FQHC payment system.
			3.Expansion of
			 Medicare-covered primary and preventive services at Federally qualified health
			 centers
			(a)In
			 generalSection 1861(aa)(3) of the Social Security Act (42 U.S.C.
			 1395x(aa)(3)) is amended to read as follows:
				
					(3)The term Federally qualified
				health center services means—
						(A)services of the type described in
				subparagraphs (A) through (C) of paragraph (1), and such other ambulatory
				services furnished by a Federally qualified health center for which payment may
				otherwise be made under this title if such services were furnished by a health
				care provider or health care professional other than a Federally qualified
				health center; and
						(B)preventive primary health services
				that a center is required to provide under section 330 of the Public Health
				Service Act,
						when
				furnished to an individual as a patient of a Federally qualified health center
				and such services when provided by a health care provider or health care
				professional employed by or under contract with a Federally qualified health
				center and for this purpose, any reference to a rural health clinic or a
				physician described in paragraph (2)(B) is deemed a reference to a Federally
				qualified health center or a physician at the center, respectively. Services
				described in the previous sentence shall be treated as billable visits for
				purposes of payment to the Federally qualified health
				center..
			(b)Conforming
			 amendment To permit payment for hospital-based servicesSection
			 1862(a)(14) of such Act (42 U.S.C. 1395y(a)(14)) is amended
			 by inserting Federally qualified health center services, after
			 qualified psychologist services,.
			(c)Effective
			 datesThe amendments made by subsections (a) and (b) shall apply
			 to services furnished on or after January 1, 2010.
			4.Establishment of
			 a Medicare prospective payment system for Federally qualified health center
			 services
			(a)In
			 generalParagraph (3) section 1833(a) of the Social Security Act
			 (42 U.S.C.
			 1395l(a)) is amended to read as follows:
				
					(3)(A)in the case of services
				described in section 1832(a)(2)(D)(i) the costs which are reasonable and
				related to the furnishing of such services or which are based on such other
				tests of reasonableness as the Secretary may prescribe in regulations including
				those authorized under section 1861(v)(1)(A), less the amount a provider may
				charge as described in clause (ii) of section 1866(a)(2)(A) but in no case may
				the payment for such services (other than for items and services described in
				section 1861(s)(10)(A)) exceed 80 percent of such costs; and
						(B)in the case of services described in
				section 1832(a)(2)(D)(ii) furnished by a Federally qualified health
				center—
							(i)subject to clauses (iii) and (iv),
				for services furnished on and after January 1, 2010, during the center’s fiscal
				year that ends in 2010, an amount (calculated on a per visit basis) that is
				equal to 100 percent of the average of the costs of the center of furnishing
				such services during such center’s fiscal years ending during 2008 and 2009
				which are reasonable and related to the cost of furnishing such services, or
				which are based on such other tests of reasonableness as the Secretary
				prescribes in regulations including those authorized under section
				1861(v)(1)(A) (except that in calculating such cost in a center’s fiscal years
				ending during 2008 and 2009 and applying the average of such cost for a
				center’s fiscal year ending during fiscal year 2010, the Secretary shall not
				apply a per visit payment limit or productivity screen), less the amount a
				provider may charge as described in clause (ii) of section 1866(a)(2)(A), but
				in no case may the payment for such services (other than for items or services
				described in section 1861(s)(10)(A)) exceed 80 percent of such average of such
				costs;
							(ii)subject to clauses (iii) and (iv),
				for services furnished during the center’s fiscal year ending during 2011 or a
				succeeding fiscal year, an amount (calculated on a per visit basis and without
				the application of a per visit limit or productivity screen) that is equal to
				the amount determined under this subparagraph for the center’s preceding fiscal
				year (without regard to any copayment)—
								(I)increased for a center’s fiscal year
				ending during 2011 by the percentage increase in the MEI (as defined in section
				1842(i)(3)) applicable to primary care services (as defined in section
				1842(i)(4)) for 2011 and increased for a center’s fiscal year ending during
				2012 or any succeeding fiscal year by the percentage increase for such year of
				a market basket of Federally qualified health center costs as developed and
				promulgated through regulations by the Secretary; and
								(II)adjusted to take into account any
				increase or decrease in the scope of services, including a change in the type,
				intensity, duration, or amount of services, furnished by the center during the
				center’s fiscal year,
								less the
				amount a provider may charge as described in clause (ii) of section
				1866(a)(2)(A), but in no case may the payment for such services (other than for
				items or services described in section 1861(s)(10)(A)) exceed 80 percent of the
				amount determined under this clause (without regard to any copayment);(iii)subject to clause (iv), in the
				case of an entity that first qualifies as a Federally qualified health center
				in a center’s fiscal year ending after 2009—
								(I)for the first such center's fiscal year,
				an amount (calculated on a per visit basis and without the application of a per
				visit payment limit or productivity screen) that is equal to 100 percent of the
				costs of furnishing such services during such center's fiscal year based on the
				per visit payment rates established under clause (i) or (ii) for a comparable
				period for other such centers located in the same or adjacent areas with a
				similar caseload or, in the absence of such a center, in accordance with the
				regulations and methodology referred to in clause (i) or based on such other
				tests of reasonableness (without the application of a per visit payment limit
				or productivity screen) as the Secretary may specify, less the amount a
				provider may charge as described in clause (ii) of section 1866 (a)(2)(A), but
				in no case may the payment for such services (other than for items and services
				described in section 1861(s)(10)(A)) exceed 80 percent of such costs;
				and
								(II)for each succeeding center's fiscal
				year, the amount calculated in accordance with clause (ii); and
								(iv)with respect to Federally
				qualified health center services that are furnished to an individual enrolled
				with a MA plan under part C pursuant to a written agreement described in
				section 1853(a)(4) (or, in the case of a MA private fee for service plan,
				without such written agreement) the amount (if any) by which—
								(I)the amount of payment that would have
				otherwise been provided under clause (i), (ii), or (iii) (calculated as if
				100 percent were substituted for 80 percent in
				such clauses) for such services if the individual had not been enrolled;
				exceeds
								(II)the amount of the payments received
				under such written agreement (or, in the case of MA private fee for service
				plans, without such written agreement) for such services (not including any
				financial incentives provided for in such agreement such as risk pool payments,
				bonuses, or withholds) less the amount the Federally qualified health center
				may charge as described in section
				1857(e)(3)(B);
								.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to services
			 furnished on or after January 1, 2010.
			
